Opinion issued August 28, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00567-CV
                            ———————————
       IN THE ESTATE OF ROBERT EDWARD PINE, DECEASED



                On Appeal from the County Court at Law No. 4
                           Brazoria County, Texas
                      Trial Court Cause No. PR30352


                          MEMORANDUM OPINION

      Appellant, Mark H. Pine, has filed a letter requesting to withdraw his appeal.

We interpret appellant’s letter as motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                        2